IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE FRED GRANT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-0274

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 11, 2017.

Petition for Writ of Error According to Common Law -- Original Jurisdiction.

Willie Fred Grant, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The “petition for writ of error according to common law” is treated as a petition

for writ of habeas corpus, and is dismissed as unauthorized. See Baker v. State, 878

So. 2d 1236 (Fla. 2004).

WETHERELL, BILBREY, and JAY, JJ., CONCUR.